Case 0:21-cv-60164-WPD Document 16 Entered on FLSD Docket 04/21/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 21-60164-CIV-DIMITROULEAS
  NERLANDE JOSEPH,

           Plaintiff,

  vs.

  COMMUNICARE HEALTHCARE SERVICES
  INC. D/B/A COMMUNICARE NURSE
  REGISTRY, LORETTA A. MOORE,

        Defendants.
  ___________________________________/

                 ORDER ADOPTING AND APPROVING REPORT AND
           RECOMMENDATION OF MAGISTRATE JUDGE; DENYING MOTION
            TO COMPEL ARBITRATION AND DISMISS/STAY PROCEEDINGS


           THIS CAUSE is before the Court upon Defendant’s Motion to Compel Arbitration and

  Dismiss/Stay Proceedings [DE 7] the March 18, 2021 Magistrate Judge’s Report and

  Recommendation (the “Report”) [DE 14]. The Court notes that no objections to the Report [DE

  14] have been filed, and the time for filing such objections has passed. As no timely objections

  were filed, the Magistrate Judge’s factual findings in the Report [DE 14] are hereby adopted and

  deemed incorporated into this opinion. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir.

  1988), cert. denied, 488 U.S. 958 (1988); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149

  (11th Cir. 1993).

        Although no timely objections were filed, the Court has conducted a de novo review of the

  Report [DE 14] and record and is otherwise fully advised in the premises. The Court agrees with

  the Magistrate Judge’s analysis and conclusions.
Case 0:21-cv-60164-WPD Document 16 Entered on FLSD Docket 04/21/2021 Page 2 of 2




         Accordingly, it is ORDERED AND ADJUDGED as follows:


         1. The Report [DE 14] is hereby ADOPTED and APPROVED;

         2. Defendant’s Motion to Compel Arbitration and Dismiss/Stay Proceedings [DE 7] is

             hereby DENIED;

         3. Defendants shall respond to the Complaint on or before May 4, 2021.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 20th day of April, 2021.




  Copies furnished to:
  Magistrate Judge Strauss
  Counsel of record
